Opinion by
Mr. Chief Justice McBride.
The district is not liable for a tort committed by the directors or clerk in entering upon the district records the reason for the dismissal of a teacher, nor can any unlawful act of the directors or clerk be imputed to the district: Bank v. Brainerd School List., 49 Minn. 106 (51 N. W. 814, 37 L. B. A. 301, note); Board of Education v. Volk, 72 Ohio St. 469 (74 N. E. 646). A different conclusion appears to have been arrived at in Bedfield v. School Dist. No. 3, 48 Wash. 85 (92 Pac. 770); but, while we have great respect for the learning and ability of that court, we cannot agree with it in this instance. The statutes of Minnesota bearing upon this subject are similar to our *477own, and we think that the opinion in Bank v. Brainerd School Dist., 49 Minn. 106 (51 N. W. 814, 37 L. R. A. 301, note), correctly states the law. As observed in Board of Education v. Volk, 72 Ohio St. 469 (74 N. E. 646): “The board is not authorized to commit a tort, to be careless or negligent; and, when it commits a wrong or tort, it does not in that respect represent the district, and, for its negligence or tort in any form, the board cannot make the district liable.” We do not believe that it was the intent or is the policy of our law to take the funds intended for the education of the young and apply it to payment of any malicious act of its officers. It is carrying the doctrine of imputed tort too far to hold that, because the directors or clerk of the district have published a libel or spread it on the record of the district, the district itself is a malicious libeler.
The judgment is affirmed. Affirmed.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice Eamsey concur.